Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Applicant’s amendments to claims 1-3, 7-9, 11, 16-17, and 19-20 and cancellation of claims 4-6 are acknowledged.  The 112(b) rejection of claims 1-3, 7-20 has been withdrawn.  
Applicant’s arguments, see Remarks paragraph III, filed 6/28/22, with respect to amended claims 1 and 20 have been fully considered and are persuasive.  Kumar is not prior art, and Erentok fails to disclose the amended limitations of claims 1 and 20.  The 103 rejection of claim 1, and thus also dependent claims 2, 7-19, and claim 20 have been withdrawn. 
Applicant’s arguments, see Remarks paragraph IV, filed 6/28/22, with respect to amended claim 3 have been fully considered and are persuasive.  The 103 rejection of claim 3 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art does not disclose, taken alone or in combination, a wearable device in which an inner dielectric ring comprises a plurality of segments each of which is made of different materials; and also, in which the processor is configured to obtain a capacitance value generated by a touch input on the bezel, and to determine a location of the touch input based on the plurality of segments of the inner ring.
Regarding claims 2, 7-19, they are dependent upon claim 1.  
Regarding Claim 3, prior art does not disclose, taken alone or in combination, a wearable device with a processor that determines a location of the touch input on the bezel based on non-uniform thickness of at least one of the bezel, or the housing, wherein the non-uniform thickness of the at least one of the bezel, or the housing generates different capacitance values in response to the touch input on the bezel.
Regarding Claim 20, prior art does not disclose, taken alone or in combination, a method for detecting a tough input on a wearable device in which an inner dielectric ring comprises a plurality of segments each of which is made of different materials; and also, in which the processor is configured to obtain a capacitance value generated by a touch input on the bezel, and to determine a location of the touch input based on the plurality of segments of the inner ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844  

/EDWIN A. LEON/Primary Examiner, Art Unit 2833